Heiman, J.,
dissenting. I respectfully dissent. Because I believe that the police should have obtained a warrant prior to testing the defendant’s clothing for traces of accelerant, I would reverse and remand this case with direction to grant the defendant’s motion to suppress and order a new trial.
I agree with the court’s decision with respect to the second and third issues raised on appeal by the defendant. I disagree, however, with its disposition of the first issue raised by the defendant that challenged the trial court’s denial of the defendant’s motion to suppress the results of a test performed on his clothing. The narrow question presented by this first issue is whether *184the warrantless seizure and search of the defendant’s clothing violated his rights under the fourth amendment to the United States constitution1 and article first, § 7, of the Connecticut constitution.2
Although the court correctly determined that the police could lawfully protect the defendant’s clothing under their caretaking function, it failed to recognize that the transportation of the clothing to the state forensic laboratory constituted an unlawful seizure.3 Pursuant to their caretaking function, the police could lawfully possess the defendant’s clothing and safeguard it from possible theft, loss or damage. Cady v. Dom*185browski, 413 U.S. 433, 441, 93 S. Ct. 2535, 37 L. Ed. 2d 706 (1973); State v. Tully, 166 Conn. 126, 136-38, 348 A.2d 603 (1974). This caretaking function, however, cannot be used as a ruse or as a substitute for obtaining a warrant in order to seize an item for investigatory purposes. See Cady v. Dombrowski, supra; State v. Tully, supra, 136.
The cases cited by the state supporting the warrant-less seizure are distinguishable from the facts of this case. The cases cited by the state fall within two categories: those that involve defendants who were already lawfully in custody or under arrest and whose personal effects were seized and subjected to laboratory analysis; see United States v. Edwards, 415 U.S. 800, 94 S. Ct. 1234, 39 L. Ed. 2d 771 (1974); and those that involve exigent circumstances. See, e.g., Cupp v. Murphey, 412 U.S. 291, 93 S. Ct. 2000, 36 L. Ed. 2d 900 (1973) (court upheld warrantless seizure of fingernail scrapings of a person who the police had probable cause to believe had strangled another, and who was not lawfully arrested and was free to leave the police station); State v. Badger, 141 Vt. 430, 446, 450 A.2d 336 (1982) (court upheld warrantless seizure of a boy’s bloody sneakers by the police, who had both probable cause to believe that the sneakers were incriminating evidence and an exigent circumstance in that the boy was not under arrest and could easily have destroyed the sneakers or removed the blood from them). Once the state turned the property over to the forensic laboratory, the police shed their lawful caretaking function. A seizure occurred because there was some meaningful interference with the defendant’s possessory interest in his property. See United States v. Jacobsen, 466 U.S. 109, 113, 104 S. Ct. 1652, 80 L. Ed. 2d 85 (1984). The seizure became one for investigative purposes and interfered with the defendant’s possessory interest in the clothing. The seizure was neither supported by war*186rant nor was it within any recognized exception to the warrant requirement. The warrantless seizure for investigative purposes thus violated the fourth amendment to the United States constitution.
The court also fails to distinguish adequately a search from a seizure. “Unlike a seizure, which involves state interference with a person’s possessory interest, a search constitutes state interference with a person’s privacy interest. . . . Although an improper seizure can be undone by returning the seized property, privacy, once invaded, cannot be restored. Thus, the invasion of privacy occasioned by an illegal search cannot be remedied satisfactorily, even if a judge subsequently determines that the search was not supported by probable cause.” (Citation omitted.) State v. Miller, 29 Conn. App. 207, 220, 614 A.2d 1229, cert. granted, 224 Conn. 914, 617 A.2d 170 (1992). I disagree with the majority’s statement that no search occurred4 and that, even if a search had occurred, subsequent to the testing the defendant’s clothing “still may have been valuable to him for purposes of his own testing to counter the results of the state’s examination.” Once violated, his privacy interest in his clothing could not be restored.
It is “a cardinal principle that ‘searches conducted outside the judicial process, without prior approval by judge or magistrate, are per se unreasonable . . . subject only to a few specifically established and well-delineated exceptions.’ ” (Emphasis in original.) Mincey v. Arizona, 437 U.S. 385, 385, 98 S. Ct. 2408, 57 L. Ed. 2d 290 (1978), quoting Katz v. United States, 389 U.S. 347, 357, 88 S. Ct. 507, 19 L. Ed. 2d 576 (1967); State v. Lewis, 220 Conn. 602, 609, 600 A.2d 1330 (1991). The warrant requirement “ ‘reflects the sound policy judgment that, absent exceptional circum*187stances, the decision to invade the privacy of an individual's personal effects should be made by a neutral magistrate rather than an agent of the Executive.’ ” State v. Miller, supra, 219, quoting California v. Acevedo, 500 U.S. , 111 S. Ct. 1982, 1994-95, 114 L. Ed. 2d 619 (1991) (Stevens, J., dissenting). The warrant requirement is also “ ‘intended to eliminate altogether searches not based on probable cause. The premise here is that any intrusion in the way of a search or seizure is an evil, so that no intrusion at all is justified without a careful prior determination of necessity.’ (Emphasis in original.)” State v. Miller, supra, quoting Coolidge v. New Hampshire, 403 U.S. 443, 467, 91 S. Ct. 2022, 29 L. Ed. 2d 564 (1971). The police failed to obtain a warrant to search the defendant’s clothing. The state also failed to identify any exigent circumstance that would excuse or justify a warrantless search.5 As such, the search of the defendant’s clothing violated the defendant’s fourth amendment right.
Even if the police had probable cause to believe that the defendant caused the fire, they still required a warrant to conduct the search. See Chambers v. Maroney, 399 U.S. 42, 61, 90 S. Ct. 1975, 26 L. Ed. 2d 419 (1970) (Harlan, J., dissenting). In that dissent, Justice Harlan stated that “[t]he Court has long read the Fourth Amendment’s proscription of unreasonable searches as imposing a general principle that a search without a warrant is not justified by the mere knowledge by the searching officers of facts showing probable cause. The general requirement that a search warrant be obtained is basic to the Amendment’s protection of privacy, and *188the burden is on those seeking [an] exemption . . . to show the need for it.” (Citations omitted; emphasis added; internal quotation marks omitted.) Id. Probable cause is not a substitute or excuse for not obtaining a warrant when exigent circumstances or other exceptions to the warrant requirement are not present.6 Id. The police, thus, could not search the defendant’s clothing without first obtaining a warrant.
Even if the search did not violate federal constitutional requirements, our inquiry does not end. See State v. Ephraim, 28 Conn. App. 306, 309, 610 A.2d 1320, cert. denied, 223 Conn. 925, 614 A.2d 828 (1992); State v. Geisler, 25 Conn. App. 282, 283-84 n.2, 594 A.2d 985 (1991), aff’d, 222 Conn. 672, 610 A.2d 1225 (1992). Although the defendant asserts that his rights under both the state and federal constitutions were violated, he does not provide a separate analysis of his state constitutional claim. Both this court and our Supreme Court have declined to review a defendant’s state constitutional claim, deeming it to have been abandoned, when the defendant has not briefed and analyzed that claim separately. See, e.g., State v. Hernandez, 204 Conn. 377, 394 n.9, 528 A.2d 794 (1987); State v. Hoeplinger, 27 Conn. App. 643, 652 n.2, 609 A.2d 1015, cert. denied, 223 Conn. 912, 612 A.2d 59 (1992); State v. Redente, 19 Conn. App. 521, 531 n.5, 563 A.2d 1365 (1989). That declination, however, does not mean that we are foreclosed from reviewing a claim if we choose to do so. State v. Hoeplinger, supra; State v. Geisler, supra.
The defendant claims that the search violated article first, § 7, of the Connecticut constitution. Our courts *189have noted that in some instances, “the protections afforded to the citizens of this state by our own constitution go beyond those provided by the federal constitution, as that document has been interpreted by the United States Supreme Court. . . . [I]n the area of fundamental civil liberties — which includes all protections of the declaration of rights contained in article first of the Connecticut constitution — we sit . . . subject only to the qualification that our interpretations [neither] restrict the guarantees accorded the national citizenry under the federal charter [nor conflict with the pronouncements of our state Supreme Court]. In such constitutional adjudication, our first referent is Connecticut law and the full panoply of rights Connecticut residents have come to expect as their due. Accordingly, decisions of the United States Supreme Court are persuasive authority to be afforded respectful consideration, but they are to be followed by Connecticut courts only when they provide no less individual protection than is guaranteed by Connecticut law.” (Citations omitted; internal quotation marks omitted.) State v. Miller, supra, 221-22. “Although our state constitutional decisional law is in its infancy, some distinct, principled jurisprudential theories are emerging for determining when it is appropriate to invoke our state constitution and to afford greater protections to Connecticut residents than those supplied by the United States Supreme Court’s interpretations of consonant provisions of the federal constitution. . . . [0]ur courts have in some instances interpreted our state constitutional provisions more broadly than their federal counterparts even where, as is the case with the search and seizure provisions of the two documents, there is no material difference between either the texts or the historical backgrounds of the two provisions.” Id., 222.
Our state constitution has a “manifest preference” for warrants. Id., 225. Failure to obtain a warrant, even *190if not violative of the federal constitution, receives a more exacting scrutiny under our state constitution. Id., 224-25. In this case, however, the police were required to obtain a warrant under both federal and state constitutional provisions.
Although the majority correctly determined that no seizure occurred when the police took custody of the defendant’s clothing for safekeeping, a search and seizure did occur when the police opted to relinquish their caretaking function and investigate the defendant’s clothing for traces of accelerant. That warrantless search and seizure violated the defendant’s fourth amendment rights protected by the United States constitution and his rights under article first, § 7, of the Connecticut constitution. Accordingly, since I would reverse and remand with direction to grant the defendant’s motion to suppress and order a new trial, I dissent.

 The fourth amendment to the United States constitution, which was made applicable to the states in Wolf v. Colorado, 338 U.S. 25, 27-28, 69 S. Ct. 1359, 93 L. Ed. 1782 (1949), provides: “The right of the people to be secure in their persons, houses, papers, and effects, against unreasonable searches and seizures, shall not be violated, and no warrants shall issue, but upon probable cause, supported by oath or affirmation, and particularly describing the place to be searched, and the persons or things to be seized.”


 Article first, § 7, of the Connecticut constitution provides: “The people shall be secure in their persons, houses, papers and possessions from unreasonable searches or seizures; and no warrant to search any place, or to seize any person or things, shall issue without describing them as nearly as may be, nor without probable cause supported by oath or affirmation.”


 The court correctly determined that in order to assert that his fourth amendment rights have been violated, the defendant must demonstrate that he has a reasonable expectation of privacy in his clothing and that this expectation was one that society would recognize as reasonable. Rawlings v. Kentucky, 448 U.S. 98, 104-105, 100 S. Ct. 2556, 65 L. Ed. 2d 633 (1980); State v. Pittman, 209 Conn. 596, 601, 553 A.2d 155 (1989). To satisfy this requirement, the defendant would have to show that he had an actual or subjective expectation of privacy in the clothing. Rawlings v. Kentucky, supra, 104; Katz v. United States, 389 U.S. 347, 361, 88 S. Ct. 507, 19 L. Ed. 2d 576 (1967) (Harlan, J., concurring); State v. Brown, 198 Conn. 348, 356, 503 A.2d 566 (1986). There is a somewhat disingenuous and Orwellian quality to a claim that the defendant relinquished his expectation of privacy when it was the police and medical personnel who removed the defendant’s clothing. It is also circular reasoning to argue that the defendant never exhibited an expectation of privacy in that clothing. The defendant did not have to reassert his expectation of privacy in the clothing nor was it feasible for him to do so while he clung to life at the hospital.


 The state conceded during oral argument that a warrantless search had in fact occurred. While not technically bound by concessions of counsel, we should not ignore them when a different result might be attained.


 The state failed to demonstrate that exigent circumstances were present to justify the warrantless search conducted at the state forensic laboratory. There was no finding by the trial court that any accelerant was visible on the clothing or that the clothing had an odor suggestive of the presence of an accelerant. The state also failed to introduce testimony that the evaporative nature of the accelerant or its evanescence required an immediate search.


 In this case, the state has not demonstrated that exigent circumstances or other exceptions to the warrant requirement existed. Although they mention in their brief that both state and defense forensic experts testified to the evaporative quality of gasoline, the trial court never found that this evanescence existed and would permit a warrantless search.